Dismissed and Memorandum Opinion filed February 23, 2006








 
Dismissed and Memorandum Opinion filed February 23,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01249-CR
____________
 
RENOIR DONYALE
WARNER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County,
Texas
Trial Court Cause No.
1018393
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty, without an agreed
recommendation as to punishment,  to
driving while intoxicated.  On January
26, 2006, this Court abated the appeal and ordered a hearing to determine
whether appellant was indigent and entitled to appointed counsel on
appeal.  On February 2, 2006, the trial
court conducted the hearing, and the record of the hearing was filed in this
court on February 14, 2006.




At the hearing, appellant, who was represented by trial
counsel, testified that he wished to withdraw his notice of appeal.  Appellant has not filed a written request to
withdraw the notice of appeal, however.  See
Tex. R. App. P. 42.2.  Based upon the record from the abatement
hearing, we find good cause exists to suspend the requirement for a written
motion.  See Tex. R. App. P. 2.  Because this Court has not delivered an
opinion, we grant appellant=s request to withdraw his notice of appeal.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed February 23, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Guzman.  
Do not publish C Tex.
R. App. P. 47.2(b).